BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00036-CV

              Frank Keathley, Individually and dba Top Shelf Antiques

                                             v.

                           J.J. Investment Company, L.T.D.

          (No. 10,072 IN 62ND DISTRICT COURT OF FRANKLIN COUNTY)


TYPE OF FEE                    CHARGES       PAID      BY
MOTION FEE                          $10.00   E-PAID    JACKIE GROVES
MOTION FEE                          $10.00   E-PAID    DEBRA HURST
MOTION FEE                          $10.00   E-PAID    JACKIE GROVES
MOTION FEE                          $10.00   E-PAID    JACKIE GROVES
REPORTER'S RECORD                  $482.50   PAID      MR. LARRY WRIGHT
CLERK'S RECORD                     $312.00   PAID      LARRY WRIGHT AND TRAVIS CLARDY
STATEWIDE EFILING FEE               $20.00   PAID      LARRY R. WRIGHT
INDIGENT                            $25.00   PAID      LARRY R. WRIGHT
FILING                             $100.00   PAID      LARRY R. WRIGHT
SUPREME COURT CHAPTER 51 FEE        $50.00   PAID      LARRY R. WRIGHT
MOTION FEE                          $10.00   E-PAID    DEBRA HURST


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      September 9, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy